Appeal from a judgment, entered after a trial in the City Court of Albany, before a City Court Justice without a jury, and from the order of the County Court affirming the judgment on appeal. The action was for a balance alleged to be due upon two contracts for painting premises at Nos. 49 and 51 Broad street in the city of Albany, and for extra work in connection therewith. The trial judge found a verdict for the plaintiff in the sum of $499. There was no dispute over payments made except as to an item of $58.37. The evidence was sufficient to warrant the rejection of this item. Since the trial judge found for extras he must necessarily have found a balance due on the contracts, and with' the item of $58.37 rejected this balance was $219. There remained $280 allowed for extras. There is evidence to support at least this amount. The court was empowered to render a general verdict. (Albany City Court Act [Laws of 1931, chap. 414], § 247; Civ. Prac. Act, § 458.) Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.